Name: Commission Regulation (EEC) No 1546/89 of 2 June 1989 amending Regulation (EEC) No 3154/85 laying down detailed rules for the administrative application of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L I 51 /24 Official Journal of the European Communities 3 . 6 . 89 COMMISSION REGULATION (EEC) No 1546/89 of 2 June 1989 amending Regulation (EEC) No 3154/85 laying down detailed rules for the administrative application of monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ( l ), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas the detailed rules for the administrative application of monetary compensatory amounts were laid down by Commission Regulation (EEC) No 3154/85 (3), as last amended by Regulation (EEC) No 3521 /88 (4) ; Whereas the second paragraph of Article 9 (2) of Regulation (EEC) No 3154/85 lays down that no details relating to the monetary compensatory amounts need be declared if the exporter indicates his intention to waive his rights to monetary compensatory amounts ; whereas a corresponding provision should be made for importers indicating the same intention ; Whereas the information to be included on the copy of the import entry as referred to in the second subparagraph of Article 15 (5) of Regulation (EEC) No 3154/85 has to be changed as a result of the entry into force of Regulation (EEC) No 3521 /88 ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3154/85 is hereby amended as follows : 1 . the following subparagraph is added to Article 6 : 'if the importer indicates, in particular by a statement or by not submitting the documents prescribed, his intention to waive his rights to monetary compen ­ satory amounts, no details relating to the monetary compensatory amounts need be declared' ; 2. in the second subparagraph of Article 15 (5), 'in the section of the control copy headed "control as to use and/or destination"' is replaced by 'in Box 106 of the control copy'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. On request of the trader, Article 1 ( 1 ) shall apply to transactions for which the import declaration has been accepted as from 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24 . 6 . 1985, p. 6 . (2) OJ No L 182, 3 . 7. 1987, p. 1 . 0 OJ No L 310, 21 . 11 . 1985, p. 9 . (4) OJ No L 307, 12. 11 . 1988 , p. 28 .